Case 15-48815   Doc 101   Filed 01/13/21 Entered 01/13/21 14:01:43   Main Document
                                      Pg 1 of 4
Case 15-48815   Doc 101   Filed 01/13/21 Entered 01/13/21 14:01:43   Main Document
                                      Pg 2 of 4
Case 15-48815        Doc 101      Filed 01/13/21 Entered 01/13/21 14:01:43          Main Document
                                              Pg 3 of 4


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    ST. LOUIS DIVISION

  In Re:                                            Case No. 15-48815

  Brian D. Ketcherside
  Cindy M. Ketcherside
                                                    Chapter 13
   fka Cindy M. McCready
   dba The Salon, LLC

  Debtors.                                          Judge Kathy A. Surratt-States

                                   CERTIFICATE OF SERVICE

 I certify that on January 13, 2021, a copy of the foregoing Response to Notice of Final Cure
 Payment was filed electronically. Notice of this filing will be sent to the following party/parties
 through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

           Lisa A. Mayer, Debtors’ Counsel
           lisamayerlaw@yhti.net

           Diana S. Daugherty, Chapter 13 Trustee
           standing_trustee@ch13stl.com

           Office of the United States Trustee
           ustpregion13.sl.ecf@usdoj.gov

 I further certify that on January 13, 2021, a copy of the foregoing Response to Notice of Final
 Cure Payment was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
 following:

           Brian D. Ketcherside, Debtor
           688 Green Hedge Dr.
           Fenton, MO 63026
Case 15-48815    Doc 101    Filed 01/13/21 Entered 01/13/21 14:01:43     Main Document
                                        Pg 4 of 4


       Cindy M. Ketcherside, Debtor
       688 Green Hedge Dr.
       Fenton, MO 63026

 Dated: January 13, 2021                    /s/ D. Anthony Sottile
                                            D. Anthony Sottile
                                            Sottile & Barile, LLC
                                            394 Wards Corner Road, Suite 180
                                            Loveland, OH 45140
                                            Phone: 513.444.4100
                                            Email: bankruptcy@sottileandbarile.com
